Citation Nr: 0937446	
Decision Date: 10/01/09    Archive Date: 10/14/09

DOCKET NO.  08-31 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel




INTRODUCTION

The Veteran served on active duty from August 1950 to 
April 1952.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cheyenne, Wyoming.  In that rating decision, the RO denied 
service connection for bilateral hearing loss, and the 
Veteran's disagreement with that decision led to this appeal.  
The Veteran requested a Board hearing, but later withdrew his 
request.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  


FINDING OF FACT

Bilateral hearing loss was not manifested during service or 
within one year of separation from service, and it is not 
shown to be causally or etiologically related to service, 
including noise exposure during service.  


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated 
during active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the Veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).  The notification obligation in 
this case was accomplished by way of a letter from the RO to 
the Veteran dated in October 2006.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 
Vet. App.  112 (2004); Mayfield v. Nicholson, 19 Vet. App. 
103 (2005) rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 
2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The Veteran and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and they have 
not argued that any error or deficiency in the accomplishment 
of the duty to notify and duty to assist has prejudiced him 
in the adjudication of his appeal.  See Shinseki v. Sanders, 
129  S.Ct.1696 (2009) (Reversing prior case law imposing a 
presumption of prejudice on any notice deficiency and 
clarifying that the burden of showing that an error is 
harmful or prejudicial normally falls upon the party 
attacking the agency's determination.); Mayfield v.  
Nicholson, 19 Vet. App. 103 (2005) rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).  The Board therefore finds 
that the duty to notify and duty to assist have been 
satisfied and will proceed to the merits of the Veteran's 
appeal.  

The Veteran essentially contends that his current hearing 
loss is due to loud noise he was exposed to during service 
without any ear protection.  

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted on a presumptive basis for 
certain chronic diseases, such as high frequency 
sensorineural hearing loss, when such disease is manifested 
to a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  If there is no showing of a chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. 
Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  When 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2009).  

Relative to claims for service connection for hearing loss, 
for purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz (Hz) is 40 decibels (db) or greater; 
or when the auditory thresholds for at least three of these 
frequencies are 26 db or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
See 38 C.F.R. § 3.385.  The regulation defines hearing loss 
disability for VA compensation purposes.  See Hensley v. 
Brown, 5 Vet. App. 155, 157 (1993) (the threshold for normal 
hearing is from 0 to 20 decibels, and higher threshold levels 
indicate some degree of hearing loss).  

In this case, the Veteran's service treatment records include 
no mention of any complaint, finding, or diagnosis of hearing 
loss in either ear.  At the Veteran's service induction 
examination in August 1950, whispered voice testing was 20/15 
in each ear.  At the separation examination in April 1952, 
spoken and whispered voice test results were 15/15 in each 
ear.  

At a VA audiology consultation in August 2006, the Veteran 
complained of bilateral hearing loss with special difficulty 
understanding speech in background noise.  He reported a long 
history of bilateral hearing loss and hearing aid use.  

On audiological examination in August 2006, reported values 
for the right ear were 45, 60, 80, 75, and 75 db at 500, 
1000, 2000, 3000, and 4000 Hz, respectively.  Reported values 
for the left ear were 35, 55, 90, 90, and 90 db at the same 
respective frequencies.  The audiologist said audiometric 
test results indicate a mild sensorineural hearing loss at 
250 - 500 Hz with moderate loss at 1000 Hz, and a severe loss 
at 2000 to 8000 Hz.  She said results for the left ear 
indicate a mild sensorineural hearing loss at 250 - 500 Hz, a 
moderate loss at 1000 Hz, a severe loss at 2000 - 4000 Hz, 
and a profound loss at 6000 - 8000 Hz.  She said there was 
poor word discrimination, bilaterally.  The audiologist noted 
that the Veteran wanted to know how to get hearing aids 
through VA since he feels at least part of his hearing loss 
may be related to military service.  The audiologist stated 
she gave the Veteran the phone number for Veterans Benefits.  

The Veteran submitted a November 2006 letter from Michael 
Alley, M.S. of High Country Hearing Center.  Mr. Alley stated 
he had followed the Veteran since 1997 for hearing loss and 
hearing aid fitting.  He said the Veteran has had a history 
of extensive noise exposure in the form of military duty and 
machinery.  Mr. Alley said the Veteran has severe bilateral 
sensorineural hearing impairment with reduced speech 
discrimination, and he attached a July 2005 audiology 
evaluation documenting those findings.  

The Veteran has submitted separate statements from three 
fellow servicemen each reporting having served with the 
Veteran during combat in Korea and explaining they served in 
C Battery in the 300th Armored Field Artillery Battalion.  
They described their training and combat participation 
attesting to the Veteran's extensive noise exposure as a 
driver and cannoneer during fire missions.  One of the fellow 
servicemen, who is the historian for the 300th Armored Field 
Artillery Association, documented the personal and unit 
medals and commendations received by the Veteran as well the 
number and type of rounds fired by his unit.  He stated that 
the Veteran was with the 300th from the day it entered combat 
and experienced more than 255 days of continuous combat 
except for 5 days of R & R in Japan.  

At a VA audiology examination in July 2007, the Veteran's 
chief complaint was that he has a lot of difficulty 
understanding conversations even with his hearing aids and 
has trouble hearing in all situations without them.  The 
audiologist said the Veteran reported he did not have a 
hearing loss until around 1992 when he first noticed it.  He 
also reported that he has worn hearing aids since 1992.  The 
audiologist noted that the Veteran had a history of noise 
exposure in the Artillery during the Korean conflict with no 
ear protection.  She also noted that the Veteran reported 
farming all of his life with exposure to machinery and farm 
equipment with no ear protection.  He also reported some 
chainsaw use and hunting with no ear protection.  

At the July 2007 VA audiology examination, reported values 
for the right ear were 45, 60, 75, 75, and 80 db at 500, 
1000, 2000, 3000, and 4000 Hz, respectively.  Reported values 
for the left ear were 35, 55, 85, 85, and 95 db at the same 
respective frequencies.  The Maryland CNC word recognition 
score was 40 percent in the right ear and 32 percent in the 
left ear.  The examiner said that hearing in the right ear 
shows a moderate sensorineural loss from 250 - 500 Hz, 
moderate/severe to severe and profound from 1000 - 8000 Hz.  
She said the left ear has a mild sensorineural loss at 250 - 
500 Hz, moderate/severe at 1000 Hz, and severe to profound at 
1500 - 8000 Hz.  

The examiner said that after review of the claims file, 
history, and testing, it is her opinion that the Veteran's 
hearing loss is less likely as not caused by his military 
service.  She said that although there is evidence that the 
Veteran was around noise during service without protection, 
stronger evidence exists that he was around noise "all of 
his life" as a farmer (farm equipment, machinery, some 
hunting and some chainsaws) all without ear protection.  She 
said that in addition, the nature of the Veteran's current 
hearing loss is consistent with neural presbycusis - aging 
hearing loss with especially poor speech understanding 
ability.  She further noted that the Veteran reported he 
started noticing this loss in 1992, 40 years after service 
and did not have any problems prior to that.  

As noted earlier, the Veteran contends that service 
connection should be granted for his bilateral hearing loss, 
which he contends are casually to noise exposure in service 
in the Field Artillery during training and during combat in 
Korea.  The Veteran's DD Form 214 confirms that he was in the 
Field Artillery in Korea and that he received multiple awards 
and commendations.  Further, the Board accepts as credible 
statements from the Veteran and his fellow servicemen 
concerning noise exposure in service.  

The August 2006 and July 2007 VA audiology examination 
reports outlined above establish that the Veteran has 
bilateral sensorineural hearing loss that meets the criteria 
for a hearing loss disability for VA purposes.  See 38 C.F.R. 
§ 3.385.  The question that the Board must decide is whether 
the Veteran's current bilateral hearing loss disability is 
attributable to service.  

The Board notes there is no post-service medical evidence of 
record pertaining evaluation or treatment of hearing loss 
until many years after service.  The Veteran has reported he 
first noticed hearing loss in 1992, and he reports he got 
hearing aids at that time.  Although the record includes a VA 
hospital record showing the Veteran was hospitalized for 
treatment of malaria from July 1952 to August 1952, within a 
few months after separation from service, there is no medical 
evidence that shows bilateral hearing loss disability to a 
degree of 10 percent or within the first post-service year, 
precluding the grant of service connection for right ear 
hearing loss on a presumptive basis.  

Further, the absence of any treatment records or diagnosis 
relating to any hearing loss for decades after service is 
significant evidence against the claim.  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has determined that a significant lapse in time between 
service and evidence of post-service medical treatment may be 
considered as part of the analysis of a service connection 
claim.  See generally Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).  

As to the question of whether the Veteran's current hearing 
loss disability had its onset in service or is otherwise 
related to service, this requires competent evidence as to 
medical causation.  Grottveit v. Brown, 5 Vet. App. 91, 92 
(1993).  

The Veteran has contended that his bilateral hearing loss is 
due to exposure to noise during his service, and the record 
contains the statement from the private audiologist, Michael 
Alley, that the Veteran has had a history of extensive noise 
exposure in the form of military duty and machinery.  The 
Board points out, however, that the private audiologist cited 
above did not suggest there is a causal relationship between 
the noise exposure in service and the Veteran's current 
bilateral sensorineural hearing loss.  Moreover, after the VA 
examination in July 2007, the VA audiologist specifically 
opined that it is less likely than not that in-service noise 
exposure is the etiology for the current hearing loss and 
provided a plausible explanation for her conclusion based on 
her review of the record and interviewing and examining the 
Veteran.  

Although the Veteran may believe that his current bilateral 
hearing loss is related to acoustic trauma while in the 
military, his personal assertion is the only evidence linking 
his currently diagnosed hearing loss to service.  This 
unsubstantiated assertion amounts to an opinion about a 
matter of medical causation.  The Veteran does not contend, 
nor does the evidence show, that he has medical education, 
training, or experience, and his opinion that his current 
bilateral hearing loss is causally related to noise exposure 
in service is therefore entitled to no weight of probative 
value.  See Cromley v. Brown, 7 Vet. App. 376, 379 (1995); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see 
also 38 C.F.R. § 3.159 (competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions).  The Board also notes 
that a veteran's assertions, no matter how sincere, are not 
probative of a medical nexus between the claimed disability 
and an in-service disease, injury, or event.  See Voerth v. 
West, 13 Vet. App. 118, 120 (1999).  His statements are not, 
therefore, probative of the etiology of this current 
bilateral hearing loss or its relationship to service.  

In summary, the Board finds that there is no evidence of 
bilateral hearing loss at the time the Veteran separated from 
service and no competent evidence of bilateral sensorineural 
hearing loss to a compensable degree within one year 
following his discharge from service.  Further, the greater 
weight of the evidence is against finding a nexus between the 
Veteran's current hearing loss disability and service or any 
incident of service, including exposure to artillery noise in 
service.   The Board therefore concludes that the 
preponderance of the evidence is against the claim, and 
service connection for bilateral hearing loss disability is 
not warranted on a direct or presumptive basis.  

ORDER

Service connection for bilateral hearing loss is denied.  



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


